           Case 3:19-cv-07722-VC Document 43 Filed 02/03/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                       SAN FRANCISCO DIVISION
11

12
     TRAVIS SCOTT KING by and through his                       3:19-cv-07722-VC
13   Guardian Ad Litem Breanna Raymundo,
     and BREANNA RAYMUNDO,                                      [PROPOSED] ORDER GRANTING
14                                                              STIPULATED REQUEST FOR ORDER
                                              Plaintiffs,       CHANGING TIME [L.R. 6-2]
15
                    v.
16
                                                                Judge:        The Honorable Vince Chhabria
17   RONALD DAVIS AND DOES 1-25,                                Trial Date:   September 13, 2021
     inclusive,                                                 Action Filed: November 22, 2019
18
                                            Defendants.
19

20

21          Plaintiffs King and Raymundo, Defendants Tran and Nee, and Defendants Davis and Dews,

22   by and through their counsel of record, submitted a stipulated request for an order changing time.

23   Having read and considered the stipulation, and the accompanying Declaration of Robert W.

24   Henkels, and good cause appearing, the parties’ stipulated request for an order changing time is

25   GRANTED.

26   ///

27   ///

28   ///
                                                            1
                         [Proposed] Order Granting Stipulated Request for Order Changing Time (4:19-cv-03691-YGR)
Case 3:19-cv-07722-VC Document 43 Filed 02/03/21 Page 2 of 2
